Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
On line 3 of claim 1, the phrase “obtaining a urine sample from the subject” is indefinite since it is not clear whether the urine sample is obtained after the administration of the one or more fluorophores to the subject. It is not clear when the actual steps of the method in claim 1 
On line 2 of claim 2, the phrase “other substances” is indefinite since it is not clear what constitutes being “other substances”. It is not clear what other substances are included in the possible substances that the urine sample is screened for. Also, on lines 2-3 of claim 2, the phrase “urine parameters” is indefinite since it is not clear what specific parameters constitute these “urine parameters”. 
On line 2 of claim 4, the phrase “other anabolic steroids or precursors” is indefinite since it is not clear what specific substances constitute being “other anabolic steroids or precursors”. On lines 3-4 of claim 4, the phrase “masking agents” is indefinite since it is not clear what these agents are supposed to mask, and therefore, it is not clear what types of substances constitute the “masking agents”. 
On lines 3-4 of claim 6, the phrase “metabolic molecules” is indefinite since it is not clear what constitutes being a “metabolic molecule”. 
On line 1 of claim 12, the phrase “the amount” lacks antecedent basis. See this same problem on line 1 of claims 13-15. 
On line 4 of claim 19, the phrase “exciting the fluorophore” should be changed to –exciting the one or more fluorophores” so as to use the same terminology as recited in claim 1.
On line 3 of claim 23, the phrase “obtaining a urine sample from the subject” is indefinite since it is not clear whether the urine sample is obtained 20 minutes after the administration of the fluorescein sodium to the subject, or whether the urine sample can be obtained at some other time after the administration of the fluorescein sodium to the subject. Claim 23 recites that fluorescein sodium is administered to the subject 20 minutes prior to miction, but this does not 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,871,492 (submitted in the IDS filed on February 11, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of labeling urine in a subject comprising the steps of orally administering an amount of one or more fluorophores to the subject at a time prior to miction, obtaining a urine sample from the subject after the administration of the one or more fluorophores, and detecting a presence of the one or more fluorophores in the urine sample with an ophthalmoscope equipped with a cobalt blue or equivalent filter (see instant claims 19-20 and 23 and claim 1 of U.S. 10,871,492), wherein the one or more fluorophores comprise fluorescein sodium (see instant claims 10-11 and claims 1 and 6-7 of U.S. 10,871,492). Both sets of claims also recite the same further limitations in the dependent claims such as screening the urine sample for one or more drugs, illicit substances and/or urine parameters, preliminarily inspecting the subject for one or more signs of substance abuse, analyzing the fluorescein which is excreted unchanged in the urine or which is metabolized into one or more second compounds and excreted in the urine, administering the . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12-13, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al (US 4,953,562, submitted in the IDS filed on February 11, 2021).
Rosen et al teach of a method of labeling and identifying a source of a urine specimen to be collected from a subject for biochemical analysis. The method comprises administering to a subject one or more fluorophores by having the subject orally consume (claim 16) a formulation such as a tablet, capsule or liquid containing the one or more fluorophores at a time prior to miction (i.e. urination), obtaining a urine sample from the subject after about 30-120 minutes (claim 17), and detecting a presence of the one or more fluorophores in the urine sample using an established fluorometric method such as with a fluorometer (claims 1, 19). Rosen et al teach that the one or more fluorophores administered to the subject are non-toxic and harmless to the subject (claim 8), are administered to the subject in an amount ranging from 25 to 100 mgs (claims 12-13), and are either excreted unchanged in the urine sample or metabolites of the one or more fluorophores in the urine sample are detected (claim 9). Rosen et al teach that the one or more fluorophores that are administered to the subject in the method comprise riboflavin, thiamine, niacinamide and pyridoxine. Rosen et al teach that the method is used to determine a source of a urine sample provided by a subject undergoing drug testing so as . 
Claim(s) 1-3, 8-9, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittenburg et al (US 6,068,981, submitted in the IDS filed on February 11, 2021).
Rittenburg et al teach of a method for labeling urine in a subject in order to ensure authenticity of urine samples which are tested for drugs of abuse. The method comprises administering one or more fluorophores to a subject prior to miction (i.e. urination) by directing the subject to orally ingest (claim 16) the one or more fluorophores at a time prior to submission of the urine sample, collecting a urine sample from the subject, and detecting the one or more fluorophores in the urine sample by measuring fluorescence from the one or more fluorophores using a fluorometer (claims 1, 19). Rittenburg et al teach that the one or more fluorophores used in the method are non-toxic (claim 8), and .
Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieb et al (US 3,089,815, submitted in the IDS filed on February 11, 2021).
Lieb et al teach of a method of labeling urine in a subject. In lines 4-50 of column 6 in Lieb et al, a method is taught which comprises administering an aqueous solution of fluorescein or fluorescein sodium to a subject at a time prior to miction (i.e. urination), obtaining a urine sample from the subject every hour for about 5 to 7 hours after the administration of the fluorescein or fluorescein sodium, and detecting a presence of the fluorescein or fluorescein sodium in the urine sample by detecting fluorescence of the urine sample (claims 1, 10-11). The fluorescein or fluorescein sodium is non-toxic (claim 8), and it is detected unchanged in the urine sample (claim 9). The fluorescein or fluorescein sodium is administered to the subject as an aqueous solution by dissolving an amount of fluorescein or fluorescein sodium in an amount of water. See In lines 4-50 of column 6 in Lieb et al. 
Claim(s) 1, 8-11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al (article from Annals of Emergency Medicine, vol. 19:6, June 1990, pages 663/71-667/75, submitted in the IDS filed on February 11, 2021).
. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (US 4,953,562, submitted in the IDS filed on February 11, 2021). For a teaching of Rosen et al, see previous paragraphs in this Office action. 
Rosen et al fail to teach of the specific limitations recited in claims 4, 7, 14-15 and 18. However, with regards to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further screen the urine sample collected in the method taught by Rosen et al for other substances such as androgens including testosterone and other anabolic steroids since Rosen et al teach that the method is used to screen for drug use in athletes on a sports team, and such athletes often also use androgens including testosterone and other anabolic steroids which are illegal in sports, thus motivating one of ordinary skill in the art to also screen the urine sample obtained in the method taught by Rosen et al for these substances in addition to illegal drugs. With regards to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the administrator or manager of the sports team taught by Rosen et al preliminarily inspect a player/athlete on their team for one or more signs of drug use prior to labeling the urine of the player/athlete since Rosen et al teach that an administrator or manager of a sports team is often the person who initiates the urine labeling test in order to determine whether players on the team have used illicit drugs, and a visual inspection of the players for outward signs of drug use would confirm the applicability of performing the method taught by Rosen et al. With regards to claims 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the one or more fluorophores administered to the subject in the method taught by Rosen et al to the amounts recited in claims 14-15 since where the general conditions of a claim are disclosed in the prior at, it is not . 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (US 4,953,562, submitted in the IDS filed on February 11, 2021) in view of Huppertz et al (article from Clinical Chemical Laboratory Medicine, vol. 42(6), 2004, pages 621-626, submitted in the IDS filed on February 11, 2021). For a teaching of Rosen et al, see previous paragraphs in this Office action. Rosen et al fail to teach that the urine sample collected in the method is further screened for substances such as growth hormones, growth factors or creatine, and evaluated for parameters such as temperature, specific gravity, pH, etc. 
Huppertz et al teach of a method for labeling urine which comprises orally administering marker substances comprising low molecular weight polyethylene glycols to a subject prior to miction, collecting a urine sample from the subject at a time after the administration of the marker substances to the subject, and detecting a presence of the marker substances in the urine 
Based upon the combination of Rosen et al and Huppertz et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further screen the urine sample collected in the method taught by Rosen et al for substances such as growth hormones, growth factors or creatine, and for parameters such as temperature, specific gravity, pH, etc. since Huppertz et al teach that these types of further substances and parameters are commonly evaluated in a labeled urine sample after collecting the urine sample in a similar type of urine labeling method. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (US 4,953,562, submitted in the IDS filed on February 11, 2021) in view of Lieb et al (US 3,089,815, submitted in the IDS filed on February 11, 2021). For a teaching of Rosen et al and Lieb et al, see previous paragraphs in this Office action. 
Rosen et al fail to teach that the one or more fluorophores administered to the subject in the method can be fluorescein or fluorescein sodium. However, based upon the combination of Rosen et al and Lieb et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fluorescein or fluorescein sodium as one of the fluorophores used in the urine labeling method taught by Rosen et al since Lieb et al teach that fluorescein and fluorescein sodium are both fluorophores that can be used to label urine, are both excreted almost quantitatively in urine, and can be readily detected by fluorescence of the urine. Therefore, the substitution of one known fluorophore (i.e. the fluorescein or fluorescein . 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 3,089,815, submitted in the IDS filed on February 11, 2021). For a teaching of Lieb et al, see previous paragraphs in this Office action.
Lieb et al fail to specifically teach of dissolving about 200-500 ml or 300 ml of the fluorescein fluorophore in an aqueous solution prior to administration to a subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dissolve about 200-500 ml or 300 ml of the fluorescein fluorophore taught by Lieb et al in an aqueous solution prior to administration to a subject since Lieb et al teach of dissolving an amount of fluorescein in water to make an aqueous solution of the fluorescein prior to administration to a subject, and where the general conditions of a claim are taught by the prior art, it is not inventive to experimentally determine an appropriate amount of fluorescein to dissolve in water to make a formulation that can be excreted in urine efficiently. 
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action claims since none of the prior art of record teaches or fairly suggests a method for labeling urine with sodium fluorescein comprising the steps of orally administering sodium fluorescein to a subject at a time 20 minutes prior to miction, obtaining a urine sample from the subject, and detecting fluorescence of the sodium fluorescein in the urine sample using an ophthalmoscope equipped with a cobalt blue optical filter.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 22, 2022